Citation Nr: 1456763	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  10-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include carpal tunnel syndrome.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1975 to October 1978, with additional unverified periods of service in the Army Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Baltimore Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Roanoke RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that her left foot disability is related to a period of active duty for training in 2001 and that she was found medically disqualified for the Reserves due to foot problems.  She also alleges that her current right hand disability is related to a hand injury she sustained during a weekend drill in 2005.

For purposes of VA compensation claims, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110.

Service Treatment Records (STRs) submitted by the Veteran show that she was seen for plantar fasciitis in July 2001, was placed on profile for foot pain in April 2005, and was found medically disqualified for the Reserves in August 2005.  

The AOJ issued a formal finding that the Veteran's STRs from her Reserve service after 1988 are unavailable and her periods of service cannot be verified.  As this case is being remanded for other reasons, the Veteran should be afforded another opportunity to provide any documentation of the dates and types of her Reserve service since 2001.

Additionally, the Veteran has reported seeking private treatment for the claimed disabilities during and after her time in the Reserves.  Private treatment records submitted by the Veteran show treatment for plantar fasciitis and carpal tunnel syndrome from Greenbrier Family Practice, Hand Surgery Associates, and Kirven Orthopedic Group.  The Veteran also reported seeking treatment from a Patient First immediately after injuring her right hand in 2005 and completing physical therapy at Chesapeake General Hospital for 9 weeks.  Complete records of the Veteran's private treatment for the disabilities on appeal have not been sought and given that the Veteran's Reserve STRs are currently largely unavailable, VA has a heightened duty to assist the Veteran.  Thus, complete records of any private treatment for her right hand and left foot disabilities should be secured.

Accordingly, the case is REMANDED for the following action:

1.  Please request the Veteran provide any documentation of the dates and character (i.e., ACDUTRA, INACDUTRA) of her two-week annual training in 2001 and her weekend drills in 2005.

2.  Please ask the Veteran to identify the providers of all treatment and/or evaluation she has received for her right hand and left foot disabilities (records of which are not already associated with the record), and to provide any releases needed to secure records of any private evaluation and/or treatment.  She should specifically provide releases for complete treatment records from Greenbrier Family Practice, Hand Surgery Associates, Kirven Orthopedic Group, Patient First, and Chesapeake General Hospital.  The AOJ should obtain for the record complete clinical records (those not yet secured) from all sources identified, to include any pertinent updated VA treatment records.  If any private provider does not respond to an AOJ request for records, the Veteran and her representative should be so advised, and reminded that ultimately it is her responsibility to ensure that private records are received.

3.  After undertaking any other development deemed appropriate (including VA examinations if necessary), the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




